Citation Nr: 1203738	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-33 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for back and left leg injuries, claimed as due to VA's prescription of incorrect eyeglasses.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to January 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Regional Office (RO) in Houston, Texas.

In March 2011, the Board remanded the matter to the RO to arrange for the Veteran to be scheduled for a Travel Board hearing at his local RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

By way of background, the Board notes that the Veteran's essential contention is that VA issued him a wrong eyeglass prescription, which caused a fall, which led to back and left leg injuries.  

He explained in detail at his August 2011 Board hearing that he underwent an eye examination at VA in February 2005.  As a result of the eye examination, received new eyeglasses were ordered.  He explained that he had asked for, and the doctor requested, eyeglasses with progressive lenses, rather than trifocals, as trifocals cause him to see with double images.  Despite this request, his new eyeglasses were created with trifocals.  He subsequently tried to wear the new eyeglasses, but fell at an auction in March 2005.  He testified that this fall caused injuries to his low back and left leg.  He acknowledged that trifocals were issued by default in the VA computer system, but he feels that this was nonetheless an error on VA's part and, therefore, VA is at fault in causing his March 2005 fall.  

After a careful review of the record, the Board finds that further development is necessary in this matter.  

In particular, the Veteran testified at his August 2011 Board hearing that he previously filed a claim for disability benefits with Social Security Administration (SSA).  These records are potentially pertinent to the claim and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Furthermore, the available VA clinical records do not clearly reflect that the Veteran was prescribed new glasses in February 2005.  On remand, the RO should specifically determine whether there are any available eyeglass prescription records for February 2005, most probably around the time frame of an optometry visitation on February 22, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment records:
      
      a) all hardcopy and electronic treatment records from the Houston VAMC since September 2011;
      
      b) any eyeglass prescription records for February 2005, most likely associated with a February 22, 2005 optometry visitation at the Houston VAMC; and
      
      c) all hardcopy and electronic treatment records from the Central Arkansas VAMC.  

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

